                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF MISSOURI
                                  EASTERN DIVISION

YVONNE D. NICKS,                                     )
                                                     )
               Plaintiff,                            )
                                                     )
       v.                                            )       No. 4:18-CV-00305-RLW
                                                     )
ROBERT L. WILKIE, 1                                  )
United States Secretary of Veterans Affairs,         )
Department of Veterans Affairs,                      )
                                                     )
              Defendant.                             )

                               MEMORANDUM AND ORDER

       This matter is before the Court on Defendant's Amended Motion for Summary Judgment

(ECF No. 29). The motion is fully briefed and ready for disposition. Upon review of the motion

and related memoranda and exhibits, the Court will grant Defendant's motion.

                                         I. Background2




1
 Robert Wilke ("Defendant") is the current Secretary of Veterans Affairs and the proper named
party. Future pleadings shall reflect this change in the caption.

2
 Defendant has filed a 319-paragraph Statement of Material Uncontroverted Facts, with
Plaintiffs Response objecting to only 14 of those paragraphs. Rule 4.0lofthe Local Rules of the
United States District Court for the Eastern District of Missouri provides:

       Every memorandum in support of a motion for summary judgment must be
       accompanied by a document titled Statement of Uncontroverted Material Facts,
       which must be separately filed using the filing event, "Statement ofUncontroverted
       Material Facts." The Statement of Uncontroverted Material Facts must set forth
       each relevant fact in a separately numbered paragraph stating how each fact is
       established by the record, with appropriate supporting citation(s). Every
       memorandum in opposition must be accompanied by a document titled Response
       to Statement of Material Facts, which must be separately filed using the filing event
       "Response to Statement of Material Facts." The Response must set forth each
       relevant fact as to which the party contends a genuine issue exists .... All matters
       set forth in the moving party's Statement ofUncontroverted Material Facts shall be
       Plaintiff Yvonne Nicks ("Plaintiff') has worked for the Veterans Affairs ("VA") as a

Veterans Claims Examiner ("VCE") in the Educational Division, Claims Processing Section 1,

since August 15, 2010. (Compl.   if 9, ECF No. 1; Def.'s Statement of Material Uncontroverted
Facts ["SMUF"] if 1, ECF No. 23) Plaintiff is an individual with a disability, as defined in the

Rehabilitation Act, 29 U.S.C. § 701 et seq., as amended, with a diagnosis of bilateral carpal

tunnel syndrome and neuritis of the hands and upper extremities. (Compl.    if 13; Def.'s SUMF if
41) She underwent four surgeries for carpal tunnel syndrome. (Compl. iii! 11-2; Def.' s SUMF if

41)

       Plaintiffs work duties as a VCE included typing, not to exceed 5 1/2 hours per day.

(Def.'s SUMF if 4) Plaintiffs work shift included two 15 minute breaks and one 30 minute

lunch each day. (Id. at if 5) Barbara Fix ("Fix") became Plaintiffs supervisor beginning

November 1, 2013. (Id. at if 7) At that time, Plaintiff had already requested accommodations for

her disability, and she received these accommodations in December 2013. (Id. at if 9) James

Thomas ("Thomas") was the Reasonable Accommodations Coordinator at the VA facility

through February 2014. (Id. at if 11)

       During her employment, Plaintiff requested accommodations which included being able

to type or keyboard at a slower pace; taking 15-minute breaks every hour; providing an

ergonomic keyboard and tray; periods of light duty; and an ergonomic assessment and

workstation set-up by ergonomic professionals. (Compl. iii! 16, 18; Def.'s SUMF iii! 44-45) On

February 23, 2018, Plaintiff filed a Complaint in federal court, claiming the VA failed and/or



       deemed admitted for purposes of summary judgment unless specifically
       controverted by the opposing party.

E.D. Mo. L.R. 4.0l(E). Other than those facts specifically controverted by Plaintiff, the Court
deems admitted the facts set forth in Defendant's Statement of Facts. (ECF No. 23)
                                                 2
refused to adequately and fully accommodate Plaintiff's disability within a reasonable period of

time by "failing to consistently allow Plaintiff to type at a slower pace; repeatedly failing to

observe the limitations as to the number of hours of typing per shift, as recommended by treating

physicians; repeatedly failing to observe the 15 minute breaks from typing each hour as

recommended by treating physicians; and, failing to provide to Plaintiff the ergonomic keyboard,

keyboard tray, and professional ergonomic set up of other equipment (workstation with the desk

and chair), as recommended by treating physicians." (Compl., iJ 21; Def. 's SUMF iJ 50; Pl. 's

Response to Def.'s SUMF iJ 50)

       Plaintiff does not dispute she was on light duty for a period of time due to a temporary

medical condition pursuant to a Worker's Compensation ("WC") claim. (Pl.' s Response iJ 51;

Def.'s SUMF iii! 52-53) In addition, Plaintiff's accommodations under the Rehabilitation Act

were in place in December 2013, including ergonomic equipment and the 5-1/2 hour daily typing

limitation. (Def.'s SUMF iJ 64) At that time Fix told Plaintiff she would be expected to perform

a full range of VCE duties within the limitations of her accommodations during her 8-hour shift,

which instructions were also set forth in a formal letter approving Plaintiff's request for

accommodations. (Id. at iii! 64-65) Over the years, Defendant was responsive to Plaintiff's

accommodation requests, providing the requested light duty, ergonomic equipment, equipment

replacement and modifications, desk transfers, and other accommodations. (Id. at iJ 66)

On September 2, 2014, Fix issued to Plaintiff a Warning of Unacceptable Performance and

placed Plaintiff on a Performance Improvement Plan ("PIP") because Plaintiff failed to meet the

minimum requirement of processing 900 end unit products per month for four of the previous

five months. (Id. at iii! 231, 243-36) During this time period, Plaintiff received additional

training, a designated mentor, and biweekly feedback from Fix. (Id. at iii! 238-241) Plaintiff was



                                                  3
notified failure to improve may result in personnel action including demotion or removal from

federal employment. (Id. at if 243) She was also aware that once she was removed from the PIP,

Plaintiff was required to maintain minimum performance standards for a year. (Id. at if 243) Fix

extended Plaintiffs PIP several times based on Plaintiffs inconsistent performance, but on May

31, 2015, Plaintiff was deemed fully successful and released from the PIP. (Id. at ifif 246-251)

       However, in June of 2015, Plaintiff again failed to meet production standards. (Id. at if

251) Plaintiff also failed to meet minimum production numbers in August 2015, and accordingly

she received an unsatisfactory performance rating. (Id. at ifif 253-255, 261-262) At this time,

Fix was no longer Plaintiffs supervisor, and Jaquetta Parker ("Parker"), Assistant Education

Officer, issued a proposed removal letter in November 2015. (Id. at if 263-264) However,

Plaintiff was not removed from service and continues to work for the VE in the same position as

a VCE. (Id. at if 265)

       On April 24, 2014, Plaintiff filed an Equal Employment Opportunity ("EEO") complaint

alleging hostile work environment based on Plaintiffs disability and race because Thomas failed

to respond within a reasonable time to Plaintiffs July 16, 2013 request for reassignment as a

disability accommodation and her November 5 and December 11, 2013 requests for an update on

her request for accommodation. (Compl., if 40(a); Def. 's SUMF iii! 270, 313) Plaintiff also

alleged Fix questioned Plaintiffs attendance and work duties, Fix required Plaintiff to type eight

hours a day against doctor's orders, and Section Chief Sharon Jordan ("Jordan") questioned

Plaintiff about her light work duties. (Def.' s SUMF if 313) Plaintiff filed two additional EEO

complaints on December 29, 2014 and November 16, 2015, respectively. (Def.'s SUMF if16)

The December 29, 2014 EEO complaint alleged Plaintiff was subjected to a hostile work

environment based on her disability due to Fix requiring Plaintiff to type eight hours a day, Fix



                                                 4
issuing and extending a PIP, and Jordan failing to respond to Plaintiffs complaints about Fix.

(Id. at if 314) Finally, the November 16, 2015 EEO complaint alleged a claim for hostile work

environment based on Plaintiffs disability and as retaliation for prior EEO activity. (Id. at if

315) Specifically, Plaintiff asserted Fix required Plaintiff to update her FMLA documentation

and inquired into the number of Plaintiffs EEO cases. (Id.) Additionally, Plaintiff complained

about her unsatisfactory performance rating and the proposed removal letter. (Id.)

        On November 20, 2017, the Office of Employment Discrimination Complaint

Adjudication ("OEDCA") found Plaintiff failed to establish she was the subject of any

discrimination or was subjected to a hostile work environment or reprisal based on race and/or

disability. (Id. at iii! 318-319) Plaintiffs employment position, salary, pay grade, and benefits

were not affected by her discrimination allegations, and she was not removed from her position

at the VA. (Id. at iii! 14-15)

        Plaintiffs Complaint alleges the issuance of the written warning and initiation of the PIP

by Fix resulted from Defendant's failure to accommodate in violation of the Rehabilitation Act

(Count I). Plaintiff also contends the issuance of the unsatisfactory performance rating and

proposed removal by Fix and Parker was based on Defendant's failure to accommodate in

violation of the Rehabilitation Act (Count 11). Finally, Plaintiff asserts unlawful harassment and

reprisal based upon Plaintiffs requests for accommodation and filing of EEO complaints.

Plaintiff seeks injunctive relief enjoining Defendant from discriminating against Plaintiff;

accommodation for her disability; rescission of the unsatisfactory performance rating; damages

to compensate Plaintiff for any pecuniary loss, mental anguish, and emotional distress; and

attorney's fees.




                                                 5
                                          II. Legal Standard

        "Summary judgment is proper 'if the pleadings, the discovery and disclosure materials on

file, and any affidavits show that there is no genuine issue as to any material fact and that the

movant is entitled to judgment as a matter of law."' Torgerson v. City of Rochester, 643 F.3d

1031, 1042 (8th Cir. 2011) (quoting Fed. R. Civ. P. 56(c)(2)). "At the summary judgment stage,

facts must be viewed in the light most favorable to the nonmoving party only if there is a

'genuine' dispute as to those facts." Scott v. Harris, 550 U.S. 372, 380 (2007) (citation omitted).

The moving party has the initial burden to establish the non-existence of any genuine issue of

fact that is material to a judgment in its favor. City of Mt. Pleasant, Iowa v. Associated Elec. Co-

op., Inc., 838 F.2d 268, 273 (8th Cir. 1988); see also Torgerson, 643 F.3d at 1042. To meet this

burden, the movant must inform the district court of the basis for the motion "and must identify

'those portions of [the record] ... which it believes demonstrate the absence of a genuine issue of

material fact."' Torgerson, 643 F.3d at 1042 (quoting Celotex Corp. v. Catrett, 477 U.S. 317,

323 (1986)). When the movant meets this burden, "the nonmovant must respond by submitting

evidentiary materials that set out 'specific facts showing that there is a genuine issue for trial.'"

Id. (quoting Celotex, 477 U.S. at 324).

       The nonmoving party "must do more than simply show that there is some metaphysical

doubt as to the material facts." Matsushita Elec. Indus. Co. v. Zenith Radio Corp., 475 U.S. 574,

586 (1986). "'Where the record taken as a whole could not lead a rational trier of fact to find for

the nonmoving party, there is no genuine issue for trial."' Ricci v. DeStefano, 557 U.S. 557, 586

(2009) (quoting Matsushita Elec., 475 U.S. at 587). Conclusory allegations are insufficient to

establish a material question of fact required to defeat summary judgment. Boude v. City of




                                                   6
Raymore, Missouri, 855 F.3d 930, 935 (8th Cir. 2017); Quinn v. St. Louis Cty., 653 F.3d 745,

752 (8th Cir. 2011).

                                           III. Discussion

       Defendant argues Plaintiffs disability was fully accommodated, and the warning, PIP,

unsatisfactory performance rating, and proposed removal set forth in Counts I and II resulted

from Plaintiffs failure to maintain performance standards after accommodation and not on

Defendant's failure to comply with the Rehabilitation Act. Defendant also contends the

allegations in Count III of Plaintiffs Complaint fail to constitute harassment, a hostile work

environment, or retaliation. Plaintiff claims the Complaint sufficiently sets forth allegations that

Defendant's actions constituted an adverse employment action and that Defendant failed to

satisfy his duty to reasonably accommodate Plaintiff. In addition, Plaintiff asserts she has

adequately shown Defendant's acts constituted harassment which created a hostile work

environment based on Plaintiffs disability and in retaliation for filing prior charges of

discrimination against Fix.

                        A. Counts I and II under the Rehabilitation Act

       In Counts I and II of Plaintiffs Complaint, Plaintiff asserts Defendant's actions of issuing

a written warning, placing Plaintiff on a PIP, issuing an unsatisfactory performance rating, and

issuing a letter of proposed removal violated the Rehabilitation Act because Defendant failed to

adequately and fully accommodate Plaintiffs disability such that she was unable to perform the

essential functions of her job. (Compl., ,-i,-r 31, 38) Defendant argues Plaintiff failed to maintain

performance after full accommodation and therefore no genuine issue of material fact exists on

Counts I and II of Plaintiffs Complaint.




                                                  7
        The Rehabilitation Act represents the exclusive remedy for a federal employee alleging

disability-based discrimination. Ellis v. Donahoe, No. 4:13-CV-238 CDP, 2014 WL 7335161, at

*1 n.2 (E.D. Mo. Dec. 19, 2014).    The Rehabilitation Act provides, "[n]o otherwise qualified

individual with a disability in the United States, as defined in section 705(20) of this title, shall,

solely by reason of her or his disability, be excluded from the participation in, be denied the

benefits of, or be subjected to discrimination under ... any program or activity conducted by any

Executive agency." 29 U.S.C. § 794(a). To state a claim under the language of the

Rehabilitation Act against the VA, Plaintiff must demonstrate she was "disabled," was

"otherwise qualified," and was the victim of "discrimination" "solely" based on her disability.

Peebles v. Potter, 354 F.3d 761, 765 (8th Cir. 2004). Here, the parties agree Plaintiff is disabled

under the Rehabilitation Act. While not entirely clear, it appears Counts I and II allege

Defendant discriminated against Plaintiff based on her disability and failed to properly

accommodate her disability under the Rehabilitation Act.

                                    1. Failure to Accommodate

       Defendant asserts Plaintiff received accommodations for her disability which enabled her

to perform the essential functions of her job. Therefore, Defendant claims no genuine issue of

material fact exists on Plaintiffs failure to accommodate claim, and Defendant is entitled to

judgment as a matter of law. The Court agrees.

       Discrimination for failure to accommodate occurs where a covered entity fails to "make

reasonable accommodation to the known physical or mental limitations of an otherwise qualified

applicant or employee with a disability, unless such covered entity can demonstrate that the

accommodation would impose an undue hardship on the operation of its business." 29 C.F.R.

1630.9(a); see also Peebles, 354 F.3d at 766. "A claim of failure to accommodate a disability in



                                                   8
the context of an employment action is a 'separate form of prohibited discrimination."' Ellis,

2014 WL 7335161, at *8 (quoting Peebles, 354 F.3d at 766).

        The record shows Plaintiff received accommodations as recommended by her physicians

and professional evaluators. A December 31, 2013 letter from the Decision Management Officer

indicated as of December 13, 2013 Plaintiff received all the equipment her medical provider

requested, including an ergonomic keyboard, a keyboard tray, an ergonomic mouse, and a

footstool. (Def. 's Ex. T p. 1, ECF No. 22-20) Further, the medical provider advised Plaintiff

should type no more than 5 .5 hours per shift. (Id.) Because the VCE position involved other

duties besides typing, Plaintiff was also advised she would be required to provide the full range

of her duties with a total of 3 breaks. (Id.)

       In her opposition to Defendant's motion for summary judgment, Plaintiff disputes

Defendant satisfied its duty to reasonably accommodate her because some of the equipment was

incorrect and some was ineffective. (ECF No. 38 p. 5) However, '"[a]n employer is not

obligated to provide an employee the accommodation [s]he requests or prefers, the employer

need only provide some reasonable accommodation."' Dick v. Dickinson State Univ., 826 F.3d

1054, 1060 (8th Cir. 2016) (quoting EEOC v. Yellow Freight Sys., Inc., 253 F.3d 943, 951 (7th

Cir. 2001)).

        The uncontroverted facts also show while Plaintiff continued to complain about the

equipment, Defendant worked to move, modify, or purchase new equipment. 3 (Def.'s SUMF ~

94) Plaintiff testified she was provided ergonomic equipment "many times" but that it took a

long time to get equipment she felt worked for her. (Def.'s Ex. W 76:15-78:3, ECF No. 22-23)



3 The court notes many of Plaintiffs complaints pertain to alleged incidents while she was on
light duty for her WC and not to the time period after she returned to full duty with
accommodations and was subsequently warned, then placed on the PIP.
                                                 9
Plaintiff offers no support for her contentions that Defendant failed to accommodate her

disability. To the contrary, the evidence presented by Defendant shows the VA continually

provided accommodations for Plaintiffs' changing demands and complaints. (Def.' s SUMF iii!

77-81, 90-94) Plaintiff does not present probative evidence to overcome Defendant's evidence

but instead points to self-serving references in Plaintiffs deposition testimony. See Bacon v.

Hennepin Cty. Med. Ctr., 550 F.3d 711, 716 (8th Cir. 2008) (quotations and citations omitted)

(finding self-serving affidavits cannot defeat a properly supported summary judgment motion but

a plaintiff must substantiate her allegations with probative evidence which would permit a

finding in plaintiffs favor); Barbee v. Cent. Parking Sys., Inc., No. 4:06CV1716 TIA, 2008 WL

5101008, at *6 (E.D. Mo. Nov. 26, 2008) (finding plaintiffs self-serving deposition testimony

was insufficient to defeat defendant's motion for summary judgment). Thus, the Court finds

no genuine issue of material fact exists with regard to Plaintiffs failure to accommodate claim

under the Rehabilitation Act, and Defendant is entitled to summary judgment.

                             2. Discrimination Based on Disability

        Defendant asserts summary judgment is proper on Plaintiffs claim of disability

discrimination because Plaintiff is unable to show she suffered an adverse action based on her

disability. Plaintiff claims her placement on the PIP, unsatisfactory performance rating, and

proposed removal constitute an adverse employment action. The Court finds Defendant is

entitled to summary judgment on this claim.

       "A prima facie case of disability discrimination requires a plaintiff to show: "( 1) that she

was disabled, (2) that she was qualified to do the essential job function with or without

reasonable accommodation, and (3) that she suffered an adverse action due to her disability."

Dick v. Dickinson State Univ., 826 F.3d 1054, 1060 (8th Cir. 2016) (quotation marks and citation



                                                 10
omitted). "An adverse employment action under the Rehabilitation Act is a 'tangible change in

working conditions that produces a material employment disadvantage."' Henderson v. Wilkie,

No. 4:17 CV 2555 JMB, 2019 WL 1043849, at *8 (E.D. Mo. Mar. 5, 2019) (quoting Dick, 826

F.3d at 1060 (8th Cir. 2016)). Examples of a change in working conditions include termination,

decreases in benefits or pay, changes that affect future career prospects, or denial of a reasonable

accommodation. Dick, 826 F .3d at 1060 (citations omitted).

       Here, there is no genuine issue of material fact that Plaintiff suffered an adverse

employment action based on her disability. Instead, the record shows Plaintiff did not

experience a tangible change in her working conditions, as she did not encounter any changes in

her employment, position, salary, pay grade, or benefits, nor was she denied a reasonable

accommodation for her disability. (Def.'s SUMP ifif 9, 14-15) Further, Plaintiff was able to

perform the full functions of her VCE job but failed to do so, resulting in placement on the PIP

and a subsequent unsatisfactory performance rating and letter of proposed removal. The record

shows Plaintiff was fully accommodated in December 2013, at which time she was expected to

process a minimum of 900 end unit products per month. (Id. at ifif 9, 64, 101-103, 234-236)

However, Plaintiff failed to perform the functions of the VCE position, which involved only 5

1/2 hours of typing each day and additional tasks such as answering the phone, placing phone

calls, scanning and copying documents, and dealing with the mail. (Id. at ifif 101-102, 106-107,

234) Placing Plaintiff on the PIP for failure to meet the minimum requirement of 900 end units

per month was standard protocol at the VA with the goal of helping Plaintiff perform

successfully. (Id. at ifif 234-242) In addition, once Plaintiff was released from the PIP, she again

failed to meet the minimum requirements of her job. (Id. at ifif 261-265)




                                                 11
       To constitute an adverse employment action, Plaintiffs disability must serve as the sole

impetus for Defendant's action. Dick, 826 F.3d at 1060. Here, the record shows placement on

the PIP and Plaintiffs unsatisfactory performance review and proposed removal letter were

based on her failure to perform, not her disability. 4 Thus, the Court finds no genuine issue of

material fact exists with respect to Plaintiffs disability discrimination claim, and summary

judgment for Defendant is warranted. See Dick, 826 F.3d at 1061 (finding plaintiffs facts

allegedly contradicting defendant's argument that plaintiff did not suffer an adverse employment

action were either not supported by the record or would not affect the outcome of the suit).

                       B. Count III Unlawful Harassment and Reprisal

       In the motion for summary judgment, Defendant contends Plaintiff has failed to

demonstrate a genuine issue of material fact regarding her claim for unlawful harassment and

reprisal based on her disability. Plaintiffs Complaint alleges Defendant harassed her and

retaliated against her by failing to respond to Plaintiffs request for reassignment as

accommodation and updates on her request within a reasonable time; requiring Plaintiff to type

more than the number of hours per shift recommended by her treating physician; refusing to sign

a continuation of Plaintiffs temporary workers' compensation benefits 5 ; and interrogating



4
 The record shows Plaintiffs performance was inconsistent, but she did meet the required
minimum production numbers some months during PIP. (Def.'s Ex. W 82:1-10; SUMF 246-
249)

5
  Plaintiff did not raise her claim regarding refusal to sign a workers' compensation continuance
in any of her EEO complaints. (Def.'s Ex. A, ECF No. 22-1) Therefore, she has failed to
exhaust her administrative remedies, and the Court is precluded from addressing her claim of
refusal to sign a continuation of Plaintiffs temporary workers' compensation benefits. "Failure
to exhaust administrative remedies bars a federal employee plaintiff from raising employment
discrimination claims in federal court." Johnson v. Robert McDonald Secy Dep't of Veterans
Affair, No. 4:15-CV-1869 CAS, 2016 WL 3997072, at *2 (E.D. Mo. July 26, 2016).



                                                 12
Plaintiff about the number of EEO cases she had pending based on her requests for disability

accommodation and her complaints of discrimination against Fix. (Compl., iii! 40-41) The Court

finds Plaintiffs allegations fail to demonstrate a genuine issue that Defendant engaged in

harassment or retaliation.

       To prevail on a claim for hostile work environment under the Rehabilitation Act, a

plaintiff must show: "1) she is a qualified individual with a disability; 2) she was subject to

unwelcome harassment; 3) the harassment was based on her disability or a request for

accommodation; 4) the harassment was sufficiently severe or pervasive to alter the conditions of

her employment and to create an abusive working environment .... " Stipe v. Shinseki, 690 F.

Supp. 2d 850, 883 (E.D. Mo. 2010). For harassment to affect a plaintiffs condition of

employment, the harassment must be '"so severe or pervasive to alter the conditions of the

victim's employment and create an abusive working environment."' Id. (quoting Hiller v.

Runyon, 95 F. Supp. 2d 1016, 1026 (S.D. Iowa 2000) (internal quotation and citation omitted)).

In determining whether a plaintiff has been subjected to a hostile work environment, courts

'"consider the totality of the circumstances, including the frequency and severity of the conduct,

whether it is physically threatening or humiliating, and whether it unreasonably interferes with

the plaintiffs job performance."' Ryan v. Capital Contractors, Inc., 679 F.3d 772, 779 (8th Cir.

2012) (quoting Cross v. Prairie Meadows Racetrack & Casino, Inc., 615 F.3d 977, 981 (8th

Cir.2010)).

       Here, Plaintiff failed to present evidence demonstrating the actions of Fix constituted

harassment or created a hostile work environment. The record shows Plaintiffs typing

requirements for purposes of this lawsuit brought under the Rehabilitation Act did not exceed the

5 1/2 hour per day limitation. (Def.'s SUMF iii! 290-291) Plaintiff acknowledged she performed



                                                 13
other duties during her shift such as tending to the telephone, making copies, scanning

documents, reviewing documents, and stuffing envelopes, resulting in less than seven hours a

day. (Def.'s Ex. W 80:6-81:25) Further, nothing in Plaintiffs Complaint or in her memorandum

in opposition to the motion for summary judgment shows Fix's interaction with Plaintiff rose to

the level of actionable harassment due to Plaintiffs disability. Indeed, Plaintiff only mentions a

few specific dates Fix allegedly required Plaintiff to type more than the number of hours

recommended by her physician. Assuming, without finding, Fix did assign additional typing,

"there are no facts from which it can be reasonably inferred that the conduct was severe and

pervasive enough to create an objectively hostile or abusive work environment, or that it affected

a term, condition or privilege of plaintiffs employment." Johnson v. Robert Mcdonald Sec'y

Dep't of Veterans Affair, No. 4:15-CV-1869 CAS, 2016 WL 5870061, at *6 (E.D. Mo. Oct. 7,

2016).

         Likewise, nothing in Plaintiffs Complaint or memorandum in opposition to Defendant's

motion for summary judgment explains how James Thomas' failure to respond within a

reasonable time to Plaintiffs request for reassignment and for and update on the request

demonstrates harassment based on Plaintiffs disability. Finally, the question by Fix regarding

the number of pending EEO cases filed by Plaintiff on only one occasion does not rise to the

level of harassment. In short, the few alleged incidents, considered as a whole, over a period of

two years are insufficient for a jury to find in favor of the Plaintiff on her harassment claim. See

Malone v. Ameren VE, 646 F.3d 512, 517 (8th Cir. 2011) (finding a few occurrences over a

course of years was not sufficiently severe or pervasive to establish a hostile work environment);

see also Wallin v. Minnesota Dep't of Corr., 153 F.3d 681, 688 (8th Cir. 1998) (finding isolated




                                                 14
incidents were not sufficiently severe or pervasive to affect the terms or conditions of the

plaintiffs employment).

         The Court also finds no genuine issue of material fact exists on Plaintiffs claim of

reprisal. "A prima facie case for retaliation under the Rehabilitation Act includes '(i) protected

activity, (ii) adverse action taken by the employer against the employee, and (iii) a causal link

between the two."' Johnson v. Special Sch. Dist. of St. Louis Cty., No. 4:18CV53JCH, 2018 WL

2163647, at *10 (E.D. Mo. May 10, 2018) (quoting Joelson v. Dep 't of Veterans Affairs, 177 F.

Supp. 2d 967, 972 (D.N.D. 2001)). While Plaintiff testified Fix asked her on one occasion about

the number of EEO complaints Plaintiff filed, Plaintiff did not state her employer took adverse

action against her based on filing the EEO complaints. (Def.'s Ex. W 134:6-137:4) The Court

finds Plaintiff has failed to demonstrate a genuine issue of material fact as to whether she

suffered an adverse employment action and therefore summary judgment for Defendant on

Plaintiffs reprisal claim is proper. Quinn v. St. Louis Cty., 653 F.3d 745, 754 (8th Cir. 2011).

         Accordingly,

         IT IS HEREBY ORDERED that Defendant's Amended Motion for Summary Judgment

(ECF No. 29) is GRANTED. A separate Judgment shall accompany this Memorandum and

Order.

         Dated this 20th day of February, 2020.




                                                  RONNIE L. WHITE
                                                  UNITED STATES DISTRICT JUDGE




                                                  15
